DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the chamfer on the flange of the first hole as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Figure 6-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities: 
[0035] “Besides, separates the glass product …“.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 5, 11, and 19 are indefinite with regards to the shape of the chamfer. The closest relevant drawing, Fig. 5, does not illustrate a chamfer. A chamfer can occur on the upper or lower corner of the flange. Applicant’s disclosure [0040] implies but does not state that the chamfer is on the upper corner of the flange “to avoid damaging the glass product”. However, the glass is softened and pressed into shape on this surface, so the shape of the chamfer is translated onto the glass article and the sharp flange cannot damage the glass article as it is solidified in the same shape. Examiner broadly interprets the chamfer to exist on any part of the flange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A, English machine translation provided by Espacenet), further in view of Xu (CN-203496181-U, English machine translation provided by Espacenet).
Regarding Claim 1, Ueda [0009] teaches of a glass press-forming device, reading on a mold, with mold (Fig. 1 mold 3, Fig. 4 die 13) and plurality of ejector pins (Fig. 4, pins 33) with plurality of through holes (Fig. 3, pin insertion hole 32) to create the glass product (Fig. 3, objective lens 27). 
Ueda’s invention incorporates the ejector pin as part of the molding surface. In related mold with ejector art, Xu teaches of a mold component with a molding surface (Fig. 1, surface 5 of die 2) and a bottom surface (Fig. 1, intersection between die 1 and 2). Die 1 (Fig. 1) acts as a stop block against the bottom surface, acted on the plurality of ejector pins to movably pass through a hole. It would be obvious to one of ordinary skill in the art at the time of invention to modify the glass molding process taught by Ueda, with the mold component and stop block pressing on a plurality of ejector pins as taught by Xu as an alternative way of transferring force to lift a formed glass product from a mold.

Regarding Claim 2 and 3, according to modified Ueda of Claim 1, Ueda (Fig. 3) teaches of ejector pin 19 with upper component 19b, lower component 19a, and rod member 26 corresponding to holes 18b, 18a, and 14. The diameter of middle portion (19a/18a) is greater than the third portion (26/14). Rod member 26 is separate from pin 19 to add press plate in Fig. 4 for Ueda’s plurality of ejector pin. It would be obvious to one of ordinary skill in the art at the time of invention to create the pin and rod 

Regarding Claims 4, according to modified Ueda of Claim 2, Xu (Fig. 2) teaches of the mold component as a singular block. Ueda (Fig. 3) teaches of die plate 12 and die 3, analogous to a mold core and mold insert respectively, that acts like the mold component in Xu. It would be obvious to one of ordinary skill in the art at the time of the invention that the combination of Xu and Ueda would have a two part mold component so that the ejector pin stays contained in the mold during rejection.

Regarding Claims 6, according to modified Ueda of Claim 1, Xu (Fig. 2) teaches of the shaded formed article is molded against molding surface PL; the formed article comprises a molding area, and the surrounding area of PL without the formed article constitutes a blank area. Ejector pin 4 and through hole 41 surround the edge of the molding area.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A), further in view of Xu (CN-203496181-U) as applied to Claim 1 above, and further in view of Nissen et al (GB-2518212-A).
Regarding Claim 5, according to modified Ueda of Claim 4, neither Ueda nor Xu teach of a chamfer on the flange of the first hole. Ueda [0017] teaches of the pin to be concave, similar to a chamfer on the upper flange which would allow for easy release of the product after cooling. In related glass molding art, Nissen (p. 13 Line 18-30) teaches of mold with sides 210a sloping inwardly, analogous to a chamfer, is naturally advantageous for removing the product from the mold during the shrinking process during cooling. It would be obvious to one of ordinary skill in the art at the time of invention to design the mold .


Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A), further in view of Xu (CN-203496181-U) as applied to Claim 1 above, and further in view of Zhang et al (CN-105058721-A, English machine translation provided by Espacenet).
Regarding Claim 7, according to modified Ueda of Claim 1, Ueda [0033] teaches of air cylinder 23 connected to drive rod 26 acts as the driving mechanism to move the ejector pin with mold surface (upper surface 19c) up and down. In related mold with ejector pin art, Zhang (p. 2 “Referring to FIG. 1 and FIG. 2…”) teaches of injection molding apparatus with peripheral thimble set 32 use to press lower mold 20, while thimble set 31 ejects the molded product. Member 40 drives the second thimble set to close the mold. It would be obvious to one of ordinary skill in the art to incorporate the driving mechanism to the mold component from injection molding art as taught by Zhang to improve working life of the thimble set/ejector pins.

Regarding Claims 8 and 9, according to modified Ueda of Claim 7, Ueda (Fig. 3) teaches of ejector pin 19 with upper component 19b, lower component 19a, and rod member 26 corresponding to holes 18b, 18a, and 14. The diameter of middle portion (19a/18a) is greater than the third portion (26/14). Rod

Regarding Claims 10, according to modified Ueda of Claim 8, Xu (Fig. 2) teaches of the mold component as a singular block. Ueda (Fig. 3) teaches of die plate 12 and die 3, analogous to a mold core and mold insert respectively, that acts like the mold component in Xu. It would be obvious to one of ordinary skill 

Regarding Claims 12, according to modified Ueda of Claim 7, Xu (Fig. 2) teaches of the shaded formed article is molded against molding surface PL; the formed article comprises a molding area, and the surrounding area of PL without the formed article constitutes a blank area. Ejector pin 4 and through hole 41 surround the edge of the molding area.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A), further in view of Xu (CN-203496181-U) and Zhang et al (CN-105058721-A) as applied to Claim 1 above, and further in view of Nissen et al (GB-2518212-A).
Regarding Claim 11, according to modified Ueda of Claim 10, neither Ueda nor Xu teach of a chamfer on the flange of the first hole. Ueda [0017] teaches of the pin to be concave, similar to a chamfer on the upper flange which would allow for easy release of the product after cooling. In related glass molding art, Nissen (p. 13 Line 18-30) teaches of mold with sides 210a sloping inwardly, analogous to a chamfer, is naturally advantageous for removing the product from the mold during the shrinking process during cooling. It would be obvious to one of ordinary skill in the art at the time of invention to design the mold .


Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A), further in view of Xu (CN-203496181-U) and Zhang et al (CN-105058721-A) as applied to Claim 7 above, and further in view of Su et al (US-10934203-B2).
Regarding Claim 13, according to modified Ueda of Claim 7, Ueda [0050] teaches of a method to process a glass product from molding the glass preform at a high temperature and solidify at a cooling step [0030] before ejecting the molded glass article. Ueda is silent about the glass preform starting in a substrate shape. In related glass molding and mold ejection art, Su (Fig. 1) indicates an initial glass sheet is hot-pressed and cooled past a glass point transformation temperature (analogous to a glass transition temperature) and the subsequent glass product is further cooled. It would be obvious to one of ordinary skill in the art at the time of invention to modify the preform and process of Ueda to a glass substrate taught by Su to use a glass substrate of similar thickness to the final product to decrease processing time to soften the glass to desired mold shape.

Regarding Claims 15 and 17, according to modified Ueda of Claim 13, Ueda (Fig. 3) teaches of ejector pin 19 with upper component 19b, lower component 19a, and rod member 26 corresponding to holes 

Regarding Claims 14 and 16, according to modified Ueda of Claims 13 and 15, Ueda [0009] teaches of the slidably supported ejector pins to push the mold and molded article after solidification (cooling), the ejector pin moves back down using the air cylinder driving mechanism, analogous to retracting [0036].

Regarding Claims 18, according to modified Ueda of Claim 15, Xu (Fig. 2) teaches of the mold component as a singular block. Ueda (Fig. 3) teaches of die plate 12 and die 3, analogous to a mold core and mold insert respectively, that acts like the mold component in Xu. It would be obvious to one of ordinary skill in the art at the time of the invention that the combination of Xu and Ueda would have a two part mold component so that the ejector pin stays contained in the mold during rejection.

Regarding Claims 20, according to modified Ueda of Claim 13, Xu (Fig. 2) teaches of the shaded formed article is molded against molding surface PL; the formed article comprises a molding area, and the surrounding area of PL without the formed article constitutes a blank area. Ejector pin 4 and through hole 41 surround the edge of the molding area.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JPH10259028A), further in view of Xu (CN-203496181-U), Zhang et al (CN-105058721-A), and Su et al (US-10934203-B2) as applied to Claim 18 above, and further in view of Nissen et al (GB-2518212-A).
Regarding Claim 19, according to modified Ueda of Claim 18, neither Ueda nor Xu teach of a chamfer on the flange of the first hole. Ueda [0017] teaches of the pin to be concave, similar to a chamfer on the upper flange which would allow for easy release of the product after cooling. In related glass molding 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741